Citation Nr: 1124705	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for mechanical low back sprain with degenerative disc disease.

2.  Entitlement to an initial compensable evaluation for chronic sinus disease.

3.  Entitlement to an initial compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service with the United States Navy from September 1978 to July 1992.  He also had a period of active duty with the United States Army from August 2004 to December 2005 while a member of the Tennessee Army National Guard (TNARNG).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part granted service connection for a low back disability rated 10 percent disabling, a headache disorder rated noncompensable, and a sinus condition rated noncompensable.

The Veteran testified at a November 2009 personal hearing held at the RO.  At that time, the Veteran waived RO consideration of newly submitted evidence, including updated VA treatment records.  A transcript of the hearing is associated with the claims file.

In a December 2009 decision, the Board granted service connection for left foot and psychiatric disabilities; the RO has promulgated those grants.  No further question remains on appeal with regard to those issues.  The Board also remanded the evaluations of the sinus, headache, and low back disabilities.  All required actions having been taken, these matters have been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  A low back disability is manifested by degenerative changes, noted on x-ray, with a range of motion in flexion greater than 60 degrees and a combined range of motion in excess of 120 degrees.  There is no spasm, guarding, localized tenderness, or vertebral fracture, and no showing of incapacitating episodes.

2.  Sinus disease is manifested by three to four non-incapacitating episodes a year, marked by pain, purulent discharge or crusting, and epitaxis; the Veteran uses medication regularly as a preventive measure, and has been prescribed antibiotics.

3.  Non-incapacitating headaches occur approximately three or four times a week.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for mechanical low back sprain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2010).

2.  The criteria for an initial evaluation of 10 percent, but no higher, for a chronic sinus disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6512 (2010).

3.  The criteria for an initial evaluation of 30 percent, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluations assigned following grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  It appears that records of chiropractic treatment previously identified by the Veteran as being private are in fact included in the VA outpatient records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Multiple VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  All required findings and tests are reflected in the current medical evidence.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  




A.  Low Back

The Veteran is currently evaluated under the criteria of Code 5242, for low back strain.  He is also diagnosed with degenerative disc disease, rated under Code 5243.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Veteran has not alleged, nor does the competent evidence of record demonstrate, any incapacitating episodes.  The Veteran has reported progressive worsening of symptoms and has described functional impairment, but does not report incapacitation under the Regulations.  Evaluation under these criteria is therefore not appropriate.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  The Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  A spinal segment is considered a group of minor joints.  38 C.F.R. § 4.45.

At the July 2006 VA examination, the Veteran reported that he had begun experiencing low back pain on active duty after wearing body armor.  He described throbbing pain, but denied radiation.  He was stiff early in the day; pain was the main complaint, and averaged a 3/10 daily.  Pain would flare-up two or three times a month, for several days at a time.  Physical examination showed no palpable abnormalities.  Forward flexion was full and painless to 90 degrees, but there was pain with extension at 25 degrees.  Right lateral flexion was to 40 degrees, and left was to 30 degrees, limited by pain.  Rotation was normal bilaterally to 35 degrees.  Repetitive motion caused no additional functional impairment.  X-rays showed anterolisthesis at L5-S1 with spondylolisis and degenerative disc disease.  Bone spurring was observed.

VA treatment records reveal continued, regular complaints of low back pain.  The Veteran has been consistent in his reports of such, and has sought treatment at steady intervals.  Measured ranges of motion were not provided, generally.  However, a June 2009 progress note reports full range of motion of the lower back.  In contrast, a VA chiropractic progress note dated in July 2009 reports that prior to adjustment the Veteran's flexion was limited to 69 degrees.  Extension was to 6 degrees, right bending was to 9 degrees and left to 7 degrees.  

At an April 2010 VA examination, the Veteran reported that he initially injured his low back in the Navy lifting heavy ordnance.  He denied radiating pain, and an antalgic gait was attributed to his left foot problem.  Spinal curvature was normal.  Range of motion was to 80 degrees flexion, 15 degrees extension, 20 degrees left lateral flexion, 15 degrees right lateral flexion, 15 degrees left rotation, and 20 degrees right rotation.  The doctor stated that there was no objective evidence of pain on active movement, and repetitive motion caused no additional functional impairment.  No significant disc problems were shown on MRI of the low back.  The examiner indicated that pain was the main limiting factor.

To merit an increased evaluation, the movement of the low back must be shown to be less than 60 degrees (but greater than 30 degrees) in flexion, or totaling 120 degrees or less for all planes of motion of the low back.  No objectively measured range of motion meets this standard.  Every measurement of flexion, even upon consideration of actual functional impairment from pain, weakness, fatigue, or lack of coordination with repeated movement, exceeds 60 degrees.  While a single instance of a low total combined range of motion is indicated by a VA chiropractor in July 2009, such measurements are far out of line with measurements taken soon before and after, and are not considered an accurate representation of the degree of chronic impairment.  Further, the progress note does not reflect ranges of motion in rotation, and hence the total movement reported cannot be relied upon as a benchmark.

Moreover, there is no abnormal curvature of the spine, muscle spasm, guarding noted on any examination or in treatment records.  While there is a slightly abnormal gait, such is not attributable to the spine, and hence cannot support assignment of an increased evaluation.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 10 percent for mechanical low back sprain with degenerative disc disease is not warranted.


B.  Sinus Condition

The Veteran's service connected sinus condition is currently rated 0 percent disabling under Code 6512, for chronic frontal sinusitis.  The Schedule applies a General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

At the July 2006 VA examination, the Veteran reported the onset of sinus symptoms after he served in Iraq and was exposed to smoke from a local factory.  He described watery eyes, an itchy nose, and nasal discharge.  Symptoms were similar to seasonal allergies, but were always present.  He was not on medication at the time of examination.  On occasion he experienced maxillary sinus tenderness.  Physical examination was normal; chronic sinus disease was diagnosed based on his complaints.

VA treatment records reveal regular complaints of sinus and upper respiratory problems.  The Veteran reported a stuffy nose and discharge, as well as pain and pressure.  In January and February 2009, antibiotics were prescribed over a period of approximately four weeks for sinus infection.  Bed rest was not prescribed at the time.  Further, the Veteran has been, since 2008, using inhalational medications to treat respiratory symptoms on a preventive basis.  MRIs were performed in conjunction with his treatment.  In February 2009, minimal thickening in the right maxillary sinus was shown; a more recent April 2010 MRI showed extensive maxillary and ethmoid sinusitis.

At the November 2009 hearing, the Veteran reported that he experiences pain and discomfort.  His sinus problems interfered with sleep, and may have contributed to his headaches.  He had nosebleeds three or four times a year.

In April 2010, a VA neurological examiner noted that some part of the Veteran's headache complaints could be attributed to sinus problems, which exacerbated the Veteran's complaints.

A VA examination was conducted in May 2010.  The Veteran reported that his sinus problems began after exposure to chemicals, smoke, and fumes during his last period of active duty service in Iraq.  He reported using antibiotics "several times a year" during episodes of nasal congestion and purulent discharge.  He had also used antihistamines and decongestants.  On physical examination, no polyps were seen, and there was no active disease.

The evidence of record, although showing use of antibiotics for approximately four weeks in early 2009, does not demonstrate the occurrence of any incapacitating episodes of sinus problems.  Bed rest has never been required.  However, the Veteran has competently reported, and treatment records corroborate, three or four non-incapacitating episodes of sinus problems a year, marked by nosebleeds, congestion and discharge, and exacerbated headaches.  Neither the Veteran's statements nor medical records show six or more such episodes per year.  Further, the Veteran uses inhaled medication regularly to prevent serious symptoms.  The disability picture presented most closely approximates the criteria for a 10 percent evaluation, but no higher.

Accordingly, entitlement to an initial compensable, 10 percent, evaluation for chronic sinus disease is warranted.


C. Headaches

The Veteran's service connected headaches are currently evaluated as 0 percent disabling under Code 8100, for migraine headaches.  The Veteran has not been diagnosed with headaches, but is instead evaluated by analogy to a listed condition.  The Rating Schedule is not an exhaustive list of disabilities.  38 C.F.R. § 4.20.  Code 8100 provides that headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

A VA examination was conducted in February 2006; at that time the Veteran associated his headaches with stress, though possible sinus involvement was discussed.

At the July 2006 VA examination, the Veteran reported that he has weekly headaches.  He described the pain as 3/10, but denied associated dizziness or aura.  The dull, throbbing pain was in the front of his skull.  The examiner appears to associate the headaches with sinus problems.  The Veteran treated himself with Advil.

VA treatment records demonstrate ongoing complaints of recurrent headaches.  At times these are associated with mental health treatment, and at other times are discussed in the context of sinus problems.  

At the November 2009 hearing, the Veteran stated that he had headaches three days a week, and they were severe.  He was not taking medication specifically for his headaches.

In April 2010, a VA neurological examination was conducted.  The Veteran reported that he had frontal headaches 20 to 30 days a month.  They averaged 4-5/10 on the pain scale, but could be as bad as 6/10.  He did not describe any prostration, nor was there report of functional impairment.  The headaches did interrupt the Veteran's thought processes.  The pain is throbbing and constant.  Medication had not been effective in treating the headaches.  They occurred when he was having sinus problems and when he was not.  Physical examination was normal.  The examiner diagnosed a tension type headache condition.  He described the headaches as mild to moderate in severity.  While the sinus condition exacerbated the headaches, they were two separate disability entities.  

There is no evidence of prostrating attacks related to the Veteran's headaches.  However, the Veteran does have multiple headaches a week.  While these are not shown to be severe based on their functional impact, they do have some effect on the Veteran's life.  It is this aspect of the disability, and not the meeting of each individual criterion, which is most important in the assignment of evaluations, particularly where such is accomplished by analogy to a listed condition.  38 C.F.R. §§ 4.20, 4.21.  The great frequency of the non-prostrating headaches is considered the functional equivalent of a prostrating attack each month.  However, these headaches have not resulted in severe economic inadaptability.

Accordingly, an increased, 30 percent initial evaluation, but no higher, for headaches is warranted.  

III.  Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

An initial evaluation in excess of 10 percent for mechanical low back sprain with degenerative disc disease is denied.

An increased, initial 10 percent evaluation for chronic sinus disease is granted.

An increased, 30 percent initial evaluation for headaches is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


